Citation Nr: 0922643	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-27 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to October 
2007.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which granted service connection for 
GERD and assigned a noncompensable rating effective November 
1, 2007. 

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's GERD is manifested by pyrosis, 
regurgitation, and substernal pain.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for GERD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in September 2007.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
September 2007.  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in 
October 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

The claim for an initial compensable evaluation for GERD is a 
downstream issue from the grant of service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel held that no VCAA notice was required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  See VAOPGCPREC 8-2003, 
69 Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  
While this logic is called into some question in a recent 
Court case, neither this case nor the General Counsel's 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
September 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  The Veteran has also 
been provided with VA medical examinations in October 2007 
and February 2008 to assess the current state of his GERD.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2008).

In this case, the Veteran is currently assigned a 
noncompensable rating for GERD under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2008).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2008).




734
6
Hernia hiatal:
Rati
ng

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 percent 
evaluation of less severity
10
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).

Factual Background

A rating action in November 2007 granted service connection 
for GERD and assigned a noncompensable rating.  The award of 
service connection was based on service treatment records 
showing ongoing treatment for gastrointestinal symptoms.  In 
this regard, an August 2007 barium swallow test performed in 
service revealed small reducible sliding hiatal hernia with 
significant gastroesophageal reflux produced with a water 
siphon test.  There was evidence of mild reflux esophagitis 
and mild motility disturbance.  There was also slight spasm 
of cricopharyngeus. 

In an October 2007 VA examination report, the Veteran 
indicated having been diagnosed with acid reflux, a hiatal 
hernia, and Barrett's esophagus in service.  He took 
Priolosec, which moderately controls his symptoms, and that 
condition did not affect his activities of daily life.  
Physical examination revealed his throat within normal limits 
and a soft and nontender abdomen.  The diagnosis was acid 
reflux.

In an undated letter by T. C., A.N.P., the service department 
nurse practitioner reported that the Veteran had been his 
patient for the previous three years.  He originally appeared 
in the clinic with chest pain, and was eventually diagnosed 
with acid reflux.  The nurse practitioner referred to another 
physician's July 2007 treatment record noting the Veteran 
complained of chest pain, indigestion, heartburn, belching 
and nausea, but did not complain of unexplained weight loss, 
dysphagia, abdominal pain, or alterations in bowel habits.  
The Veteran underwent an esophagogastroduodenoscopy (EGD) and 
a biopsy of the distal esophagus was performed which was 
negative for metaplasia and dysplasia.  The Veteran's 
symptoms persisted despite daily use of medication. 

In February 2008, the Veteran underwent a VA esophagus and 
hiatal hernia examination.  He reported daily 
central/anterior sharp chest pain, frequent belching, 
heartburn, hiccups, and regurgitation of food products into 
his mouth.  He stated that the heartburn, hiccups, and 
regurgitation also occur more so at night.  He complained of 
a nonproductive irritating cough and bloated feelings.  The 
examiner reviewed an EGD report which showed nonerosive GERD 
and noted no findings of dysplasia.  Examination of the 
abdomen revealed a soft and nondistended abdomen.  He had 
some tenderness to palpation in the mid-epigastric region 
though no palpable masses, rebound, or guarding.  The 
examiner diagnosed nonerosive GERD as noted on the EGD with 
symptoms as listed by the Veteran. The examiner noted some 
apparent ectopic gastric mucosal cells at the 
gastroesophageal junction though no signs of dysplasia on the 
biopsy report.  Also, the examiner noted that hiatal hernia 
was confirmed on a barium swallow study.

In a private treatment note dated in February 2008, the 
Veteran was re-evaluated before a second EGD.  He complained 
of occasional nausea, eructation, and hiccups, but denied 
dysphagia.  He continued to drink caffeinated coffee and did 
not follow a reflux protocol well.  He had no weight loss, 
loss of appetite, fatigue, or stress.  Physical examination 
found a soft, non-tender, non-distended abdomen with active 
bowel sounds.  There was no organomegaly, palpable masses, or 
bruits ausculated.  The physician gave an impression of 
severe GERD symptoms and possible Barrett's esophagus with 
dysplasia by history. 

In private treatment notes dated between January 2008 and 
February 2008, the Veteran complained of acid reflux, burning 
sensation to chest, and some dysphagia.  He reported that he 
continued to burp up acid while on medication.  He gave a 
history of diagnosed hiatal hernia in the 1990s and 
medication.  He stated he felt like he had something sticking 
in the upper chest region, and that he had some chest pain.  
Physical examination in January 2008 found a soft abdomen 
with no epigastric tenderness noted.  There was also no 
rebound tenderness or masses noted.  The diagnosis was GERD 
and hiatal hernia.  
In a private treatment follow-up note dated in March 2008, 
the physician noted that the Veteran had an EGD in early 
March 2008 which was unrevealing.  The Veteran stated he was 
doing somewhat better and has occasional breakthrough pyrosis 
for which he has used antacids in the past.  The physician 
diagnosed GERD and nonulcerative dyspepsia.   

In May 2009, the Veteran testified in a Board video 
conference hearing.  The Veteran stated he does not 
completely throw up, but, if he has heartburn at night, he 
wakes up and is able to catch it in the back of his throat 
before he vomits.  He asserted this happens one or twice a 
month.  He also noted a continuous chest pain, which helped 
by medication, but still persistent. 

Analysis

Competent medical evidence of record including a February 
2008 VA examination report reveals consistent complaints of 
heartburn, regurgitation of food, and persistent chest pain.  
Also, in his May 2009 Board hearing, the Veteran testified 
that, although treated with medication, he continues to get 
occasional heartburn and regurgitation, and continues to have 
persistent chest pain.  Under Diagnostic Code 7346, a 10 
percent rating is in order.  The Veteran has two or more of 
the criteria for a 30 percent rating including pyrosis, 
regurgitation, and chest pain with a lesser severity.  
Therefore, the assignment of rating of 10 percent for GERD is 
warranted.

However, the evidence of record does not reflect any findings 
that would warrant a rating in excess of 10 percent under the 
schedular criteria of the General Rating Formula during this 
time period.  None of the competent medical evidence of 
record during this time period shows that the Veteran has 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, warranting a 30 percent rating.  The Veteran stated 
in his Board hearing that his chest pain is constant; 
however, his regurgitation only happens once or twice a 
month.  Furthermore, only in the January 2008 private 
treatment note did the Veteran complain of dysphagia.

The Board acknowledges the Veteran's contentions that his 
digestive disability is more severely disabling.  In the 
Veteran's May 2009 Board hearing, he stated that his 
condition was worsening because his medication was increased.  
However, as noted above, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board has also 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected GERD that would take the his 
case outside the norm so as to warrant the assignment of an 
extraschedular rating.  In his May 2009 Board hearing, the 
Veteran stated that he was in school and that his GERD was 
not affecting his classes.  Therefore, competent medical 
evidence does not reflect any "marked interference" with 
employment.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating of 10 percent for gastroesophageal 
reflux disease (GERD) is granted.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


